 


109 HRES 316 IH: Affirmation of the United States Record on the Armenian Genocide
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 316 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. Radanovich (for himself, Mr. Knollenberg, Mr. Schiff, Mr. Pallone, Mr. Dreier, Mr. Weiner, Mr. Saxton, Mr. Levin, Mr. Souder, Ms. Watson, Mr. Garrett of New Jersey, Mr. McNulty, Mrs. Miller of Michigan, Mr. Schwarz of Michigan, Mr. Cardoza, Mr. Costello, Mr. Crowley, Mr. McCotter, Mr. Israel, Mrs. Napolitano, Mrs. Maloney, Mr. Kirk, Mr. Filner, Mr. Sherman, Ms. Eshoo, Mr. Rogers of Michigan, Mr. McKeon, Mr. McGovern, Mr. Meehan, Mr. Visclosky, Mr. Bradley of New Hampshire, Mr. Bass, Mr. Berman, Mr. Nunes, Mr. Andrews, Mr. Shaw, Mr. Grijalva, Mr. Shimkus, Mr. Conyers, Mr. Hinchey, Mr. Sweeney, Mr. Costa, Mr. McDermott, Mr. Menendez, Ms. Roybal-Allard, Mr. Issa, Mr. Frank of Massachusetts, Mr. Langevin, Mr. Bilirakis, Mr. Foley, Mr. Kennedy of Rhode Island, Mr. Rothman, Mr. Smith of New Jersey, and Mr. Royce) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Calling upon the President to ensure that the foreign policy of the United States reflects appropriate understanding and sensitivity concerning issues related to human rights, ethnic cleansing, and genocide documented in the United States record relating to the Armenian Genocide, and for other purposes. 
 
 
1.Short TitleThis resolution may be cited as the Affirmation of the United States Record on the Armenian Genocide Resolution. 
2.FindingsThe House of Representatives finds the following: 
(1)The Armenian Genocide was conceived and carried out by the Ottoman Empire from 1915 to 1923, resulting in the deportation of nearly 2,000,000 Armenians, of whom 1,500,000 men, women, and children were killed, 500,000 survivors were expelled from their homes, and which succeeded in the elimination of the over 2,500-year presence of Armenians in their historic homeland. 
(2)On May 24, 1915, the Allied Powers, England, France, and Russia, jointly issued a statement explicitly charging for the first time ever another government of committing a crime against humanity. 
(3)This joint statement stated the Allied Governments announce publicly to the Sublime Porte that they will hold personally responsible for these crimes all members of the Ottoman Government, as well as those of their agents who are implicated in such massacres. 
(4)The post-World War I Turkish Government indicted the top leaders involved in the organization and execution of the Armenian Genocide and in the massacre and destruction of the Armenians. 
(5)In a series of courts-martial, officials of the Young Turk Regime were tried and convicted, as charged, for organizing and executing massacres against the Armenian people. 
(6)The chief organizers of the Armenian Genocide, Minister of War Enver, Minister of the Interior Talaat, and Minister of the Navy Jemal were all condemned to death for their crimes, however, the verdicts of the courts were not enforced. 
(7)The Armenian Genocide and these domestic judicial failures are documented with overwhelming evidence in the national archives of Austria, France, Germany, Great Britain, Russia, the United States, the Vatican and many other countries, and this vast body of evidence attests to the same facts, the same events, and the same consequences. 
(8)The United States National Archives and Record Administration holds extensive and thorough documentation on the Armenian Genocide, especially in its holdings under Record Group 59 of the United States Department of State, files 867.00 and 867.40, which are open and widely available to the public and interested institutions. 
(9)The Honorable Henry Morgenthau, United States Ambassador to the Ottoman Empire from 1913 to 1916, organized and led protests by officials of many countries, among them the allies of the Ottoman Empire, against the Armenian Genocide. 
(10)Ambassador Morgenthau explicitly described to the United States Department of State the policy of the Government of the Ottoman Empire as a campaign of race extermination, and was instructed on July 16, 1915, by United States Secretary of State Robert Lansing that the Department approves your procedure . . . to stop Armenian persecution. 
(11)Senate Concurrent Resolution 12 of February 9, 1916, resolved that the President of the United States be respectfully asked to designate a day on which the citizens of this country may give expression to their sympathy by contributing funds now being raised for the relief of the Armenians, who at the time were enduring starvation, disease, and untold suffering. 
(12)President Woodrow Wilson concurred and also encouraged the formation of the organization known as Near East Relief, chartered by an Act of Congress, which contributed some $116,000,000 from 1915 to 1930 to aid Armenian Genocide survivors, including 132,000 orphans who became foster children of the American people. 
(13)Senate Resolution 359, dated May 11, 1920, stated in part, the testimony adduced at the hearings conducted by the sub-committee of the Senate Committee on Foreign Relations have clearly established the truth of the reported massacres and other atrocities from which the Armenian people have suffered. 
(14)The resolution followed the April 13, 1920, report to the Senate of the American Military Mission to Armenia led by General James Harbord, that stated [m]utilation, violation, torture, and death have left their haunting memories in a hundred beautiful Armenian valleys, and the traveler in that region is seldom free from the evidence of this most colossal crime of all the ages. 
(15)As displayed in the United States Holocaust Memorial Museum, Adolf Hitler, on ordering his military commanders to attack Poland without provocation in 1939, dismissed objections by saying [w]ho, after all, speaks today of the annihilation of the Armenians? and thus set the stage for the Holocaust. 
(16)Raphael Lemkin, who coined the term genocide in 1944, and who was the earliest proponent of the United Nations Convention on the Prevention and Punishment of Genocide, invoked the Armenian case as a definitive example of genocide in the 20th century. 
(17)The first resolution on genocide adopted by the United Nations at Lemkin’s urging, the December 11, 1946, United Nations General Assembly Resolution 96(1) and the United Nations Convention on the Prevention and Punishment of Genocide itself recognized the Armenian Genocide as the type of crime the United Nations intended to prevent and punish by codifying existing standards. 
(18)In 1948, the United Nations War Crimes Commission invoked the Armenian Genocide precisely . . . one of the types of acts which the modern term crimes against humanity is intended to cover as a precedent for the Nuremberg tribunals.  
(19)The Commission stated that [t]he provisions of Article 230 of the Peace Treaty of Sevres were obviously intended to cover, in conformity with the Allied note of 1915 . . ., offenses which had been committed on Turkish territory against persons of Turkish citizenship, though of Armenian or Greek race. This article constitutes therefore a precedent for Article 6c and 5c of the Nuremberg and Tokyo Charters, and offers an example of one of the categories of crimes against humanity as understood by these enactments. 
(20)House Joint Resolution 148, adopted on April 8, 1975, resolved: [t]hat April 24, 1975, is hereby designated as National Day of Remembrance of Man’s Inhumanity to Man, and the President of the United States is authorized and requested to issue a proclamation calling upon the people of the United States to observe such day as a day of remembrance for all the victims of genocide, especially those of Armenian ancestry . . .. 
(21)President Ronald Reagan in proclamation number 4838, dated April 22, 1981, stated in part like the genocide of the Armenians before it, and the genocide of the Cambodians, which followed it—and like too many other persecutions of too many other people—the lessons of the Holocaust must never be forgotten. 
(22)House Joint Resolution 247, adopted on September 10, 1984, resolved: [t]hat April 24, 1985, is hereby designated as National Day of Remembrance of Man’s Inhumanity to Man, and the President of the United States is authorized and requested to issue a proclamation calling upon the people of the United States to observe such day as a day of remembrance for all the victims of genocide, especially the one and one-half million people of Armenian ancestry . . . . 
(23)In August 1985, after extensive study and deliberation, the United Nations SubCommission on Prevention of Discrimination and Protection of Minorities voted 14 to 1 to accept a report entitled Study of the Question of the Prevention and Punishment of the Crime of Genocide, which stated [t]he Nazi aberration has unfortunately not been the only case of genocide in the 20th century. Among other examples which can be cited as qualifying are . . . the Ottoman massacre of Armenians in 1915-1916. 
(24)This report also explained that [a]t least 1,000,000, and possibly well over half of the Armenian population, are reliably estimated to have been killed or death marched by independent authorities and eye-witnesses. This is corroborated by reports in United States, German and British archives and of contemporary diplomats in the Ottoman Empire, including those of its ally Germany.. 
(25)The United States Holocaust Memorial Council, an independent Federal agency, unanimously resolved on April 30, 1981, that the United States Holocaust Memorial Museum would include the Armenian Genocide in the Museum and has since done so. 
(26)Reviewing an aberrant 1982 expression (later retracted) by the United States Department of State asserting that the facts of the Armenian Genocide may be ambiguous, the United States Court of Appeals for the District of Columbia in 1993, after a review of documents pertaining to the policy record of the United States, noted that the assertion on ambiguity in the United States record about the Armenian Genocide contradicted longstanding United States policy and was eventually retracted. 
(27)On June 5, 1996, the House of Representatives adopted an amendment to House Bill 3540 (the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1997) to reduce aid to Turkey by $3,000,000 (an estimate of its payment of lobbying fees in the United States) until the Turkish Government acknowledged the Armenian Genocide and took steps to honor the memory of its victims. 
(28)President William Jefferson Clinton, on April 24, 1998, stated: This year, as in the past, we join with Armenian-Americans throughout the nation in commemorating one of the saddest chapters in the history of this century, the deportations and massacres of a million and a half Armenians in the Ottoman Empire in the years 1915-1923.. 
(29)President George W. Bush, on April 24, 2004, stated: On this day, we pause in remembrance of one of the most horrible tragedies of the 20th century, the annihilation of as many as 1,500,000 Armenians through forced exile and murder at the end of the Ottoman Empire.. 
(30)Despite the international recognition and affirmation of the Armenian Genocide, the failure of the domestic and international authorities to punish those responsible for the Armenian Genocide is a reason why similar genocides have recurred and may recur in the future, and that a just resolution will help prevent future genocides. 
3.Declaration of PolicyThe House of Representatives— 
(1)calls upon the President to ensure that the foreign policy of the United States reflects appropriate understanding and sensitivity concerning issues related to human rights, ethnic cleansing, and genocide documented in the United States record relating to the Armenian Genocide and the consequences of the failure to realize a just resolution; and 
(2)calls upon the President in the President’s annual message commemorating the Armenian Genocide issued on or about April 24, to accurately characterize the systematic and deliberate annihilation of 1,500,000 Armenians as genocide and to recall the proud history of United States intervention in opposition to the Armenian Genocide. 
 
